Case 2:19-cr-00184-KJM Document 49 Filed 02/17/21 Page 1 of 3




                                                                 FILED
                                                                Feb 17, 2021
                                                             CLERK, U.S. DISTRICT COURT
                                                           EASTERN DISTRICT OF CALIFORNIA
Case 2:19-cr-00184-KJM Document 49 Filed 02/17/21 Page 2 of 3
         Case 2:19-cr-00184-KJM Document 49 Filed 02/17/21 Page 3 of 3




✔
    Feb 17, 2021

                                  Stanley A. Boone-United States Magistrate Judge
